UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________

DOMINIQUE MARIE PORTER,

                        Plaintiff,       DECISION AND ORDER
                                         No. 1:14-cv-00511
     -vs-

STATE FARM FIRE
& CASUALTY COMPANY,

                    Defendant.
________________________________

I.   Introduction

     This matter comes before the Court following United States

Magistrate Judge H. Kenneth Schroeder, Jr.’s filing of a Report and

Recommendation (Docket No. 45)1 on May 24, 2017.                See 28 U.S.C.

§ 636(b)(1)(B); Western District of New York Local Rule 72(b), (c).

In   his    Report    and    Recommendation    (“R&R”),     Judge      Schroeder

recommended    that    the   Court   grant    in   part   and   deny    in   part

Defendant’s motion for partial summary judgment (Docket No. 36).

Judge Schroeder recommended that the Court grant Defendant’s motion

for partial summary judgment on Plaintiff’s claims for replacement

cost, rental income, and personal property coverage, and that the

Court deny Defendant’s motion for partial summary judgment as to

Plaintiff’s claim for debris cost removal.           See Docket No. 45 at 8.

     Both parties filed objections to the R&R (Docket Nos. 56, 57)

and Defendant filed a response to Plaintiff’s objection (Docket No.

59). Plaintiff objects to the R&R to the extent it recommends that



     1
     This case was transferred to the Honorable Michael A.
Telesca on June 4, 2019. Docket No. 63.
the Court grant Defendant’s motion for partial summary judgment on

Plaintiff’s claim for replacement cost coverage (see Docket No. 57

at 1), and Defendant objects to the portion of the R&R recommending

that the Court deny summary judgment on Plaintiff’s claim for

debris removal coverage (Docket No. 56 at 1).

      For the reasons discussed below, the Court adopts the portions

of the R&R recommending that the Court grant Defendant’s motion for

partial summary judgment on Plaintiff’s claims for replacement

cost, rental income, and personal property coverage.   However, the

Court reverses the R&R to the extent it denies Defendant’s motion

for partial summary judgment on Plaintiff’s claim for debris cost

removal.

II.   Discussion

      A.   Standard

      When reviewing a magistrate judge’s report and recommendation,

a district court is required to “make a de novo determination of

those portions of the report or specified proposed findings or

recommendations to which objection is made[,]” 28 U.S.C. § 636(b),

and “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge[,]” id.

Where no “specific written objection” is made to portions of the

magistrate judge’s report, the district court may adopt those

portions, “as long as the factual and legal bases supporting the

findings and conclusions set forth in those sections are not

clearly erroneous or contrary to law.”    Eisenberg v. New England


                                -2-
Motor Freight, Inc., 564 F. Supp. 2d 224, 226 (S.D.N.Y. 2008)

(citing FED. R. CIV. P. 72(b); Thomas v. Arn, 474 U.S. 140, 149

(1985); other   citation     omitted).    The    district    court   is   not

required to review any portion of a magistrate judge’s report that

is not the subject of an objection.      Eisenberg, 564 F. Supp. 2d at

227 (citing Thomas, 474 U.S. at 149).

     B.   Factual Background

     This action stems from Plaintiff’s purchase of the property

located at 254 Strauss Street (the “subject property”) in Buffalo,

New York, in October 2011.      Docket No. 36-6.      The subject property

was deeded to Plaintiff on December 30, 2011 as the result of a

foreclosure sale.     (Docket No. 36-6.)        The State Farm insurance

policy on the subject property which lists Plaintiff as the insured

is dated August 26, 2013 (Docket No. 36-4).        On September 30, 2013,

(approximately one month later) the subject property was completely

destroyed in a fire.    Docket Nos. 36-4, 36-5 at 40-41.

     Although the subject property was deeded to Plaintiff as the

successful   bidder    at   a   foreclosure   sale,    she   testified    on

December 16, 2013, that she actually purchased the property as an

accommodation for an individual named Tristan Spencer, who she

identified as her sister Tina’s boyfriend. Specifically, Plaintiff

explained that she, along with Tina and Mr. Spencer, attended an

auction in Buffalo, New York, with the intention of bidding on

properties. While Tina and Mr. Spencer were scouting the available

properties, Plaintiff placed bids on the properties for them.


                                   -3-
Plaintiff paid the required $500 deposit on the property, but

testified that Tina and Mr. Spencer “reimbursed me every dollar.

And then they paid the remainder balance.”         Docket No. 36-5 at 9,

11-13.

     Although the Strauss Street property was placed in Plaintiff’s

name, she did not manage or have any interest in the subject

property.    Rather, Mr. Spencer managed, maintained, and leased the

subject property, made renovations, paid property taxes on the

subject property.     Id. at 16, 20-23, 36.       Since Plaintiff’s name

was listed as owner, she was required to attend court at eviction

proceedings, but Mr. Spencer “handled everything,” pertaining to

the eviction.    Id. at 25-26.   Plaintiff further testified that she

had no authority to sell the property, and did not receive any

economic benefit from the property.         Id. at 37.

     With regard to the insurance policy on the subject property,

Plaintiff testified that she was not involved in obtaining the

policy;     rather,   Mr.   Spencer    obtained   the    policy   providing

Plaintiff’s information as the owner and he paid the premiums on

the policy. Plaintiff knew nothing about the basic coverage of the

policy insuring the property and only learned of the policy limits

when she “started receiving letters after the property was burned

down.”    Id. at 45-47.     As to her receiving any economic benefit

from the subject property, Plaintiff explained to the insurance

agency salesman, “I told Mike from State Farm I just - they say




                                      -4-
sign here, I just sign.     I don’t even read.       I don’t even know what

I be signing, I just sign.”        Id. at 37.

     At   a    second   deposition   on    January   28,   2016,    Plaintiff

testified that any money she would receive from State Farm “will go

straight to [Mr. Spencer] . . . [b]ecause it’s his property.”

Docket No. 36-11 at 29. Plaintiff further testified that, although

what remained of the subject property was demolished after the

fire, she was not aware who paid for the demolition costs.             Id. at

16-17.

     C.       Plaintiff’s Claims     for   Rental    Income   and    Personal
              Property Coverage

     As noted above, the parties do not object to the portion of

the R&R recommending that the Court grant summary judgment in favor

of Defendant on Plaintiff’s claims for rental income and personal

property coverage.      The Court has reviewed Judge Schroeder’s well-

reasoned R&R as it pertains to these claims (see Docket No. 45 at

8), and accepts his recommendation the Court grants Defendant’s

motion in these respects.

     D.       Plaintiff’s Claim for Replacement Cost Coverage

     Judge Schroeder recommended that the Court grant summary

judgment in favor of Defendant on Plaintiff’s claim for replacement

cost coverage.     See Docket No. 45 at 5.      Judge Schroeder based his

recommendation on Plaintiff’s testimony that she has no intention

of repairing or replacing the property.          Id. at 6-7 (“Absent any

question of fact as to plaintiff’s intent to replace the property,

as required to claim replacement cost coverage, it is recommended

                                     -5-
that this aspect of defendant’s motion for summary judgment be

granted.”); see also Docket No. 36-5 at 33, 37-38, 47-48 (at her

examination under oath on September 30, 2013, Plaintiff testified

that she had no interest in the subject property, did not put any

money into the property, and did not expect to receive any money

from the subject property following a loss); Docket No. 36-11 at

15, 25. At her deposition on January 28, 2016, Plaintiff testified

that she had no intention to replace or rebuild the subject

property.

     In her objection, Plaintiff contends, as she did in her motion

papers, that Zaitchick v. American Motorists Ins. Co., 554 F. Supp.

209 (S.D.N.Y. 1982), is instructive in this instance.                 See Docket

No. 56 at 2.      Defendant responds that Plaintiff’s objections fail

to set forth any evidence that she lacks the financial ability to

repair, rebuild, or replace the premises, and that the Zaitchick

case, as explained by Judge Schroeder, is distinguishable.               Docket

No. 59 at 2-3.

     In Zaitchick, the Court found that the actual repair or

replacement    of    the   damaged   property,     which    was   a   condition

precedent to the insured’s recovery of any replacement cost, was

not required, where it was financially impossible for the insured

to replace the damaged property without any payment from the

insurance company.         Zaitchick, 554 F. Supp. at 216-17 (“In the

instant   case,     plaintiffs    were   refused   any     monies     under   the

insurance contract.        Not surprisingly, they were unable to replace


                                     -6-
their home.     This conduct by defendant made it impossible for

plaintiffs to fulfill the condition precedent, and therefore,

excuses     plaintiffs   from   performance   of     the   replacement

condition.”).

     The Court agrees with Judge Schroeder’s analysis that the

Zaitchick case is distinguishable, particularly since Plaintiff has

repeatedly disclaimed any interest in the subject property and

testified unequivocally that she had no plans to replace the

property.    Accordingly, the “equitable considerations” the Court

considered in Zaitchick are not present in this instance.         The

Court therefore adopts Judge Schroeder’s recommendation that the

Court grant summary judgment to Defendant on Plaintiff’s claim for

replacement cost coverage.

     E.     Plaintiff’s Claim for Debris Removal Coverage

     Judge Schroeder recommended that the Court deny Defendant’s

motion for partial summary judgment on Plaintiff’s claim for debris

removal coverage.    See Docket No. 45 at 7-8.     Specifically, Judge

Schroeder relied upon a Demolition Invoice addressed to Plaintiff

from the City of Buffalo, which he concluded was “sufficient to

raise a question of fact as to whether plaintiff has incurred

expenses for debris removal.”    Id. at 8.

     Defendant objects to this portion of the R&R on the grounds

that (1) the Demolition Invoice makes no specific reference to

debris removal charges, costs, or expenses, as defined in the

insurance policy, and (2) the Demolition Invoice is not admissible,


                                 -7-
as   it   is    submitted     through   an    attorney   affirmation    with   no

explanation,         rather   than   through    an   affidavit   submitted     by

Plaintiff, an individual with personal knowledge. Docket No. 56 at

2-3. Plaintiff did not submit a response to Defendant’s objection.

      The “Demolition Invoice” is submitted through Plaintiff’s

attorney’s affirmation. See Docket No. 38-2. The invoice is dated

May 1, 2016, and is addressed to Plaintiff, from the City of

Buffalo.       Id.    The total bill, which the invoice indicates is due

by May 15, 2016, is for $16,099.               Id.   Under a heading entitled

“Itemized Demolition Charges,” two items are listed, including

“admin surcharge demo,” and “demolition charges CPF.”                  Those two

items are listed with a date of May 24, 2016, which, somewhat

confusingly, is twenty-four days after the date of the Demolition

Invoice itself.         Id.   Because the Demolition Invoice is submitted

through Plaintiff’s attorney, there is no explanation regarding the

meaning of the invoice, including the above-mentioned discrepancy

in dates.       Rather, the only explanation provided by Plaintiff’s

attorney regarding the Demolition Invoice is a statement that

“[a]nnexed hereto as Exhibit ‘2' is a copy of the demolition

invoice from the City of Buffalo dated May 1, 2016 in the sum of

$16,099.00."         Docket No. 38 at 1.

      “While the party seeking summary judgment always bears the

burden of demonstrating ‘the absence of a genuine issue of material

fact,’ that party may do so by pointing out that the non-moving

party has failed ‘to make a showing sufficient to establish the


                                        -8-
existence   of    an   element   essential   to   that   party’s   case.’”

Ecommission Solutions, LLC v. CTS Holdings Inc., No. 18-1672-cv,

2019 WL 2261457, at *1 (2d Cir. May 28, 2019) (quoting Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

     The only evidence submitted by Plaintiff in support of her

claim for debris removal coverage is the above-mentioned Demolition

Invoice.    It is not clear from the face of the invoice whether

these services have already occurred or are scheduled to occur in

the future.      This is so because the date listed for the services

covered by the invoice is subsequent to the date of the invoice.

The invoice also fails to explain the nature of the specific

services performed, and whether those services are contemplated by

the insurance policy.

     Further, the demolition invoice is submitted to the Court

through an affirmation from Plaintiff’s attorney, rather than by an

affidavit from Plaintiff or another person with actual knowledge of

whether the services listed in the Demolition Invoice are covered

under Defendant’s policy.        Indeed, Plaintiff’s attorney would not

be permitted to testify at trial regarding the timing and nature of

the services outlined in the Demolition Invoice.          See Bais Yaakov

of Spring Valley v. Educ. Testing Serv., 367 F. Supp. 3d 93, 107

(S.D.N.Y. 2019) (“a district court should consider only evidence

that would be admissible at trial. . . .      [W]here a party relies on

affidavits . . . to establish facts, the statements must be made on

personal knowledge, set out facts that would be admissible in


                                    -9-
evidence, and show that the affiant . . . is competent to testify

on   the   matters   stated.”)   (internal     quotations   and    citations

omitted); see also Zoll v. Northwell Health, Inc., No. 16-CV-

2063(JMA)(AYS), 2019 WL 2295679, at *4 (E.D.N.Y. May 30, 2019)

(“The nonmoving party . . . must do more than simply show that

there is some metaphysical doubt as to the material facts. . . .

Mere conclusory allegations, speculation, or conjecture will not

avail a party resisting summary judgment.”) (internal quotations

and citations omitted); ABKCO Music, Inc. v. Sagan, No. 15 Civ.

4025(ER), 2018 WL 1746564, at *8 (S.D.N.Y. Apr. 9, 2018) (a non-

moving party must come forward with admissible evidence sufficient

to raise a genuine issue of fact for trial in order to avoid

summary judgment) (emphasis added).

      Specifically, the Court lacks any explanation from Plaintiff

as to why she now believes she is entitled to insurance proceeds

under the policy for demolition removal, when she previously

testified repeatedly that she was not seeking or entitled to any

recovery under the policy. At her deposition on January 28, 2016 -

only months before the date of the Demolition Invoice - Plaintiff

testified that she had no plans to replace the subject property and

did not plan to use any funds paid by State Farm in connection with

the property.      Docket No. 36-11 at 15, 29.

      In   fact,   Plaintiff   clearly   and   unequivocally      claimed   no

interest in the proceeds of the insurance policy as a result of the

fire damage to the subject property by stating that the insurance


                                  -10-
proceeds belong to Mr. Spencer, and that she did not want any

proceeds paid out to her.          Docket No. 36-5 at 33-34, 38-39.

Plaintiff was emphatic that she wanted no financial benefit from

the policy, even though she is the named insured, by stating, “I

didn’t put any money in to the property, [and] I shouldn’t get

anything from it.”    Id. at 48.

     It is also undisputed that Mr. Spencer used               Plaintiff’s

auction identification number to bid on the subject property.

Although the deed to the subject property lists Plaintiff as the

owner (Docket Nos. 36-5 at 13-16, 36-6), she clearly explained that

Mr. Spencer managed and received any benefit from the property in

all respects. She was at best an accommodating owner benefitting

Mr. Spencer for reasons best known to them.               In short, the

Demolition Invoice does not create a genuine issue of material fact

as to Plaintiff’s claim for debris removal coverage.             Plaintiff

made it very clear in her sworn testimony that “I didn’t put any

money into the property, [and] I shouldn’t get anything from it.”

Docket No. 36-5 at 48.   She further testified that any payment from

the insurance policy would go straight to Mr. Spencer “[b]ecause

it’s his property.”      Docket No. 36-11 at 29.        Accordingly, the

demolition costs should be the responsibility of the property

owner, which Plaintiff has testified unequivocally is Mr. Spencer.

Thus, the responsibility, if any, for the payment of demolition

costs is left to be resolved between Plaintiff and Mr. Spencer.

Accordingly,   the   Court   declines     to   adopt   Judge   Schroeder’s


                                   -11-
recommendation that the Court deny Defendant’s motion for partial

summary judgment on Plaintiff’s claim for debris removal coverage.

     Based on the above-mentioned information, the Court concludes

that Plaintiff’s complaint must be dismissed in its entirety.   The

debt created by the loss of the subject property is not remedied

through the insurance policy, based on the understanding as to

actual ownership which existed between Plaintiff and Mr. Spencer.

Therefore, it is undisputed that Plaintiff is unable to recover

under the insurance policy.   Her complaint, which alleges that she

is entitled to reimbursement under that policy, is inconsistent

with her testimony and is hereby dismissed.   See Wierzbic v. Cnty.

of Erie, No. 13-CV-978S, 2018 WL 550521, at *4 (W.D.N.Y. Jan. 25,

2018); Brandon v. Bd. of Educ. Of Guilderland Cent. Sch. Dist., 487

F. Supp. 1219, 1233 (N.D.N.Y. 1980) (the court may search the

record on a motion for summary judgment, and grant relief as it

deems proper).

III. Conclusion

     For the foregoing reasons, the Court adopts in part, and

reverses in part, Judge Schroeder’s R&R (Docket No. 45).

     The Court adopts the R&R to the extent it recommends granting

Defendant’s motion for partial summary judgment on Plaintiff’s

claims for replacement cost, rental income, and personal property

coverage.

     The Court reverses the R&R to the extent it recommends denial

of Defendant’s motion for partial summary judgment on Plaintiff’s


                               -12-
claim for debris removal coverage.       The Court sua sponte awards

judgment as a matter of law in Defendant’s favor with regard to

Plaintiff’s claim for reimbursement of the cost of debris removal.

     Accordingly, Defendant’s motion for partial summary judgment

(Docket No. 36) is granted, and the complaint is dismissed.

     ALL OF THE ABOVE IS SO ORDERED.

                                       S/Michael A. Telesca

                                HONORABLE MICHAEL A. TELESCA
                                United States District Judge
DATED:    June 6, 2019
          Rochester, New York




                                -13-
